Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 07/19/2022, the Examiner acknowledges the following:
Claims 1 and 10were amended.
Currently, claims 1 – 12 are pending and they are being examined on the merits.


Allowable Subject Matter
3.	Claims 1 – 12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record discloses,
System for filming video footage in a real space defined in a real reference system (Partouche – US 2015/0358508 A1 – art from the IDS), wherein the system for filming video footage comprises: a filming camera (Fig 2, camera 9), suitable for recording a real image (Fig 3, shows the capture of images in a real space) for a plurality of discrete time frames, a location pinpointing system, comprising: at least one sensor, provided with location data relative to the filming camera that are known for each time frame, and suitable for transmitting to a computerized pinpointing module the natural topographical information detected by the sensor, a computerized pinpointing module suitable for determining, for each time frame, the filming camera location data in the real reference system based on location data of the sensor, and on a comparison of the natural topographical information and a predetermined three-dimensional model of the real space, a monitoring screen, a computerized compositing module suitable for generating on the monitoring screen, for each time frame, a composite image of the real image and of a projection of a virtual image taken from a database of virtual animations, said projection generated according to the filming camera location data in the real reference system. Partouche teaches some features of the current application such as a filming camera for filming video footage including  a filming camera to record images for  a plurality of discrete frame times in real time that includes a location pinpoint system that provides the location of the camera that is known at the time of capture; however, it fails to teach the combination of limitations as disclosed in the amended claim 1 and it does not teach  or give details for the method steps of the different angles for capturing when capturing the image of the virtual/real object  or a video sequence of the object video is shown that always corresponds to the relative angle between the live camera and the object, such that the object video is- adapted to the determined position of the live camera, showing the object in the final video from the direction that approximately corresponds to the direction of the live camera towards the desired position of the object in the environment.
Another related art teaches a device with a rotary disk (Keresztes – DE102005005795 - the translation was provided previously by the Examiner) with an object being photographed placed on the top of the disk; a digital camera that is fixed in relation to the rotary disk that receives the image of the object under different visual angles and a computer that produces an image sequence that reflects the object under different visual angles. Even though, Keresztes teaches some features of the current application such as an object placed over a rotary disk and wherein a camera is capturing its images and the images reflect the positions of the object at different visual angle, it fails to teach or to fairly suggest the other limitations as disclosed in the amended claim 1 as discussed for Partouche art. 
Furthermore, the prior/related art teaches a method of operation and an augmented reality system comprising: an image capture unit configured to capture a real-world image (Kim – US 2011/0234631 A1); and an augmented reality (AR) generator comprising a light source information generating unit in communications with the image capture unit and configured to generate light source information for the real-world image captured by the image capture unit, based on at least one of a location, a time, and a date the real-world image is captured, the light source information including information on a position of a real-world light source with respect to the image capture unit, and an AR image generating unit configured to generate a shadow image of a virtual object based on the generated light source information and to overlay the virtual object and the shadow image onto the real-world image. Kim teaches an AR system that captures images and generates light source information for the real0world image captured, based on at least one location, a time and a date for the real-world image being captured, in order to generate a shadow image of a virtual object and to overlay the shadow image and the virtual object onto a real-world image; however, Kim fails to teach similar limitations as the ones discussed for Partouche art.
	In summary, the prior/related art of record teaches a filming camera for filming video footage including  a filming camera to record images for  a plurality of discrete frame times in real time that includes a location pinpoint system that provides the location of the camera that is known at the time of capture or an object placed over a rotary disk and wherein a camera is capturing its images and the images reflect the positions of the object at different visual angle or an AR system that captures images and generates light source information for the real0world image captured, based on at least one location, a time and a date for the real-world image being captured, in order to generate a shadow image of a virtual object and to overlay the shadow image and the virtual object onto a real-world image. However, either alone or in combination the prior/related art of record fails to teach or to fairly suggest the combination of limitations as disclosed in the amended independent claim 1 as it follows below.

Regarding Claim 1:
	Partouche combined with Keresztes and Kim teach  a filming camera for filming video footage including  a filming camera to record images for  a plurality of discrete frame times in real time that includes a location pinpoint system that provides the location of the camera that is known at the time of capture or an object placed over a rotary disk and wherein a camera is capturing its images and the images reflect the positions of the object at different visual angle or an AR system that captures images and generates light source information for the real0world image captured, based on at least one location, a time and a date for the real-world image being captured, in order to generate a shadow image of a virtual object and to overlay the shadow image and the virtual object onto a real-world image. However, the combination fails to teach or to fairly suggest the amended claim 1, mainly the underlined limitations.
	The combination of Partouche with Keresztes and Kim fails to explicitly disclose “A method for depicting a three-dimensional object in a real environment, depicted in a final video played back on a monitor, the method including the following steps: wherein
the angle of an optical axis of the filming camera in relation to a central axis of the object is in each case determined for the respective filming direction, so that an angle can be associated with each filming direction, - generating a live video with at least one live camera and simultaneously inserting the object video into the live video at a defined position in the environment for generating the final video, and - changing the position of the live camera in the environment and simultaneously depicting the object in the final video in a desired perspective in the environment, by - the respective position of the live camera in the environment being determined while shooting the live video, - a video sequence of the object video is shown that always corresponds to the relative angle between the live camera and the object, such that the object video is- adapted to the determined position of the live camera, showing the object in the final video from the direction that approximately corresponds to the direction of the live camera towards the desired position of the object in the environment”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

In regards to claims 2 – 12: claims 2 – 12 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 1 that are not taught or suggested by the prior/related art of record either; therefore, claims 2 – 12 are allowed under the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. I. Partouche et al., US 9,756,277 B2 – it teaches a system for filming video footage in a real space defined in a real reference system, wherein the system for filming video footage comprises: a filming camera, dedicated to the task of filming, movable in a guided manner in the real space or being movable about within the real space by being carried by an operator, suitable for recording a real image for a plurality of discrete time frames, a location pinpointing system, comprising: at least one sensor, dedicated to the task of pinpointing, comprising an optical camera having an acquisition frequency that is greater than 100 images per second, using a wide angle lens that has a capture angle exceeding 160 degrees, and with a field of view overlapping a field of view of the filming camera, wherein the optical camera is provided at a location relative to the filming camera that is known for each time frame via location data, and suitable for transmitting to a computerized pinpointing module the natural topographical information detected by the sensor, the computerized pinpointing module suitable for determining, for each time frame, the filming camera location data in the real reference system based on the location data of the optical camera, and on a comparison of the natural topographical information and a predetermined three-dimensional model of the real space, a monitoring screen, a computerized compositing module suitable for generating on the monitoring screen, for each time frame, a composite image of the real image and of a projection of a virtual image taken from a database of virtual animations, said projection generated according to the filming camera location data in the real reference system, and wherein, if the field of view of the sensor has been obstructed by a real element in the real space, the computerized pinpointing module determines the position of the filming camera in the real space at any time.
2. J. Kim et al., US 2011/0234631 A1 – it teaches an augmented reality system comprising: an image capture unit configured to capture a real-world image; and an augmented reality (AR) generator comprising a light source information generating unit in communications with the image capture unit and configured to generate light source information for the real-world image captured by the image capture unit, based on at least one of a location, a time, and a date the real-world image is captured, the light source information including information on a position of a real-world light source with respect to the image capture unit, and an AR image generating unit configured to generate a shadow image of a virtual object based on the generated light source information and to overlay the virtual object and the shadow image onto the real-world image, wherein the image capture unit further comprises a pose detection unit configured to measure a bearing and a tilt of the image capture unit, wherein the AR image generating unit comprises a virtual object registration unit configured to determine a reference frame of the image capture unit based on the measured bearing and tilt of the image capture unit, and to determine a position of the virtual object with respect to the reference frame and, wherein the virtual object registration unit is further configured to perform a marker-based selection/registration technique, a markerless selection/registration technique, or a hybrid selection/registration technique to determine the position of the virtual object with respect to the reference frame.
3. P. Schickel, US 2022/0114784 A1 – it teaches a device for generating a model of an object with superposition image data in a virtual environment including a plurality of cameras, configured to generate temperature false color images of the object and a background of the object, a computer processor configured to remove the background of the object from the temperature false color images thereby obtaining an image data stream of the object, to extract, from the image data stream, a model of the object from a real environment, to insert the extracted model into the virtual environment, and to superpose at least part of the model with superposition image data so as to generate the model of the object with superposition image data in the virtual environment, and a monitor configured to display the model of the object with superposition image data in the virtual environment.
4. P. Schmirler et al., US 20180131907 A1 – it teaches a system, comprising: a memory that stores executable components; a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: a device interface component configured to receive industrial data from industrial devices associated with an industrial facility, the industrial devices comprising at least an industrial controller that receives input data from at least one industrial input device and sends output data to one or more industrial output devices; a video processing component configured to receive and store video data from video capture devices installed at respective locations of the industrial facility; a rendering component configured to generate augmented reality presentation data that renders an augmented reality presentation of the industrial facility on a wearable appliance, wherein the augmented reality presentation comprises camera icons rendered at locations within the augmented reality presentation corresponding to the locations of the industrial facility at which the video capture devices are installed; and a client interface component configured to send the augmented reality presentation data to the wearable appliance, wherein the rendering component is further configured to, in response to receipt of camera selection data from the wearable appliance indicating that a camera icon of the camera icons has been selected via user input, transition the augmented reality presentation from a virtual view of the industrial facility to a video presentation that renders, on the wearable device, a subset of the video data received from a video capture device, of the video capture devices, corresponding to the camera icon.
5. K. Sato, US 6,445,815 B1 – it teaches a depth image measurement apparatus for acquiring depth information of a scene, comprising: image input means for inputting an image of the scene at a first viewpoint; depth image generation means for generating a first depth image from the scene image inputted at the first viewpoint by said image input means; position/posture estimation means for estimating, based on information relating to displacement of the first viewpoint, a position and posture information at a second viewpoint viewed from a position and posture of the first viewpoint; and warping means for warping the first depth image generated by said depth image generation means to a second depth image at the second viewpoint on the basis of the position and posture information at the second viewpoint estimated by said position/posture estimation means.
6. Y. Ohashi, US 2020/0312033 A1 – it teaches an image generation device comprising: a superimposing section configured to superimpose a computer graphics image on a captured real space image to generate a provisional superimposed image; a chroma key generation section configured to generate a chroma key image; and a composing section configured to mask the provisional superimposed image with the chroma key image, to thereby generate a composed chroma key image, wherein the composed chroma key image is superimposed on the captured real space image to generate an augmented reality image.

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697